           Case 1:20-cv-03761-CM Document 7 Filed 09/09/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT DURRELL,

                                 Plaintiff,
                                                                   1:20-CV-3761 (CM)
                     -against-
                                                                ORDER OF DISMISSAL
 STATE OF NEW YORK,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       By order dated July 8, 2020, the Court directed Plaintiff, within thirty days, to submit a

completed amended request to proceed in forma pauperis (“IFP application”) or pay the $400.00

in fees required to file a civil action in this Court. That order specified that failure to comply

would result in dismissal of this action. Plaintiff has not filed an amended IFP application or paid

the fees. Accordingly, the Court dismisses this action without prejudice. Fed. R. Civ. P. 41(b).

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order

would not be taken in good faith, and therefor in forma pauperis status is denied for the purpose

of an appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an

appellant demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    September 9, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge
